Harvey, J.
(concurring specially): I concede that the mere possession of intoxicating liquor does not necessarily involve moral turpitude, and yet I think the order of disbarment should be entered in this case. Perhaps I am influenced in part by the misinformation furnished us at the time of defendant’s admission to the bar — a matter to which I think we are not compelled to close our eyes. To me the oath of an attorney means something. It is an affirmative answer to the following:
“You do solemnly swear that you will support and bear true allegiance to the constitution of the United States and the constitution of the state of Kansas; that you will neither delay nor deny any man his right through malice, for lucre, or from any unworthy desire; that you will not knowingly foster or promote, or give your assent to, any fraudulent, gi’oundless or unjust suit; that you will neither do, nor consent to the doing of, any falsehood in court; and that you will discharge your duties as an attorney and counselor of the supreme court and all inferior courts of the state of Kansas with fidelity both to the court and to your cause, and to the best of your knowledge and ability. So help you God.”
I have never had much patience with the attitude of an attorney who evidently has studied law for the purpose of seeing the extent to which he himself can evade it, or advise his clients to do so. Considering this case and the history of defendant’s admission to the bar, which is well known to this court, I am convinced that the oath of an attorney does not mean much to him. Until it does he would better occupy his time at some other vocation.